DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
In response to Examiner’s Final Rejection of 03/29/2022, Applicant, on 06/29/2022, amended claims. Claims 1,11, and 14 have been amended. Claims 1-6 and 10-20 are pending in this application and have been rejected below. Claims 7-9 have been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022  has been entered.

Response to Amendment
Applicant’s amendments are received and acknowledged. The amended claims have facilitated the need for a new 112(a) Rejection regarding new matter.
The 101 Rejection was overcome on the previous Non-Final dated 12/08/2021
Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant argues that Uzzaman only teaches an application for a hair service and that Uzzaman can be a single app not including an application, social media app, and booking engine in some embodiments.
The Examiner disagrees. Uzzaman teaches an application that is in communication with  back end booking engines in at least Fig. 1 and provides a widget that can be incorporated into a website or social media (see at least Uzzaman, [0019]). Further the Examiner notes the claims do not require a social media app, but only to be associated with social media. Further the specification does not appear to provide support for a separate social media app described in the remarks. Lastly the Examiner notes that the specification does recite that the present invention can be an all in one application (See Spec. [0021]; In one example embodiment, the application assistant 106, salon application 104 and the user application 102 could all be a single application, for example a salon application on a user's mobile device).
The Applicant argues that amended claims are not taught by the cited references. The Applicant states that Uzzaman does not teach communicating with a second booking engine only after confirmation by the user.
The Examiner respectfully disagrees and notes the claim recites receiving and booking the service after confirmation by a user. The Examiner further notes that the specification does not appear to provide support for the more narrow limitation. However, Uzzaman does teach the receiving and booking after the confirmation in at least Uzzaman, [0081]; In the example of FIG. 7, an appointment request is first received via the interface subsystem. The appointment request includes tier preference (e.g., tier 1, tier 2, and/or tier 3) and one or more time slots. The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated).
The Applicant argues that Sivasubramanian does not teach a serverless backend system and points to paragraph 0023 stating the prior art teaches the opposite. The Applicant further argues that the reference does not teach creating a cache having a defined size, data structure and forward and backward linking for handling a request.
The Examiner disagrees and notes that the cited passage recites “in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs.” This passage includes one embodiment of a replicated server while several embodiments discuss cloud and web services as seen in at least Sivasubramanian, [0019, 0031]. The Examiner further notes that Uzzaman is relied upon to teach the request while Sivasubramanian teaches creating a cache having a defined size and data structure.
The Applicant argues that Bridge only mention forward and backward linking and is not analogous. The Applicant further argues that Tiwari is not analogous.
The Examiner respectfully disagrees.  Bridge is analogous as both inventions are directed towards receiving user requests and providing a response to the queries and further both applications provide methods for reducing workload on back end systems (see at least Bridge, [0002, 0006]. While Tiwari is analogous to the present application, the argument is moot in light of the updated 103 Rejection. Dilip is now relied upon to teach the amended limitation regarding deciphering user intent.
The 103 Rejections are updated and maintained below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites: “a second booking engine on the backend system for receiving and booking the service only after the confirmation by the user”
Claims 11 recites: “communicating, by the gateway API, with a second booking engine to book the reservation after confirmation by the user in a dynamic database that provisions resources only when requested.”
Claims 14 recites: “a receiving, by a gateway API of a serverless system from a first booking engine on a separate computing system, a request to make an appointment with a salon only after a user has confirmed the appointment”
 The Specification does discuss a user confirming  choices such as selecting a salon, service, stylist and appointment times in paragraphs [0024 and  0040]. However, the Specification does not appear to support the limitations regarding a responsive action to a user confirmation.
Claims 2-6, 10, 12, 13, and 15-20 are rejected based upon their dependence to Claims 1, 11, and 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzaman et al. (US 20140136262 A1) in view of Dilip et al. (US 20110179114 A1) Sivasubramanian et al. (US 20110083138 A1-) and Bridge et al. (US 20090204753 A1).
Regarding Claim 1, A demand generation platform, comprising: a salon application [having an intent analyzer], on a first computer, being associated with a social media, wherein an [intent for a service is expressed by a user on the social media and not in the salon application]; (See Uzzaman, [0005]; Systems and methods for operating mobile and fixed hair salons are described herein. More specifically, the systems and methods disclosed provide for on demand hair care solutions and for a universal reservation system that can be embedded or incorporated into hair care facilities websites, Facebook pages, yelp links, etc. This flexibility facilitates appointment scheduling and other calendaring and further see Uzzaman, [0010]; In another embodiment, the service request comprises a salon service request and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application).
	an application assistant having a salon service application program interface (API);(See Uzzaman, [0074-77]; FIGS. 4A and 4B depict examples user interfaces 410 and 420 illustrating operation of a universal reservation system, according to an embodiment. Interfaces 410 and 420 show examples of the interfaces that may be provided to customers via the website, via an affiliated website (e.g., embedded), and/or via a mobile application. Although not shown in this example, advertisements may also be displayed…. An application and web interface including SMS capabilities is also provided to communicate with various tiers of the system. For example, mobile salon stylists (tier 1), mobile freelance stylists (tier 2), and network salons (tier 3) may communicate with the system via the web interface with SMS).
 and a first booking engine, for finding the service based on the request and providing the service to the user for confirmation; (See Uzzaman, [0072]; In process 316, the host system determines whether a freelance stylist is available, and if so, in process 318, the host system schedules the requested service at the customers location of choice (e.g., inside the customer's house). The system may choose a freelance stylist based on any number of factors including, but not limited to, availability, ranking, contract status (e.g., may choose the cheapest stylists or those that have contracts more favorable to the system), location, freelance stylist preference, and/or customer preference and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application. Similarly, a stylist for the salon may access calendaring information via a mobile device by accessing the website. In some embodiments, a mobile application may be provided to the client device 112 in lieu of or in addition to the website and further see Uzzaman, [0081]; If the customer selects one of the available tiers then the appointment is confirmed with the customer and the appointment database is updated). The Examiner notes that Uzzaman teaches a software application that the user interacts with to make requests, further the salon web servers interacts with the host server (i.e. second booking engine).
     a second booking engine on the backend system for receiving and booking the service only after the confirmation by the user, (See Uzzaman, [0058]; In the example of FIG. 2, the host server 140 includes the communications module 215 communicatively coupled to the network interface 210 to manage a communication session over a plurality of communications protocols and further see Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141 and further see Uzzaman, [0081]; If so, the appointment is confirmed with the customer and the appointment database is updated and further see Uzzaman, [Fig. 1-2]; Visual representation showing separate servers). The Examiner interprets the host service of Uzzaman as the second booking engine on the back end system.
      a database interface communicating with a dynamic database that provisions resources only when requested, the booking engine using the database interface to store the booking in the dynamic database; (See Uzzaman, [0068]; The appointment database 141 includes dynamic information used for creating and maintaining the scheduling and calendaring options. This information includes, but is not limited to all currently scheduled appointments and assignments (routed appointments). The stylist database 143 may include dynamic information about each of the staff stylists and/or freelance stylists. This information may include availability, contact information, feedback, ratings, payment information, etc. and further see Uzzaman, [0076]; The system maintains various databases and provides universal interfaces for accessing the database information. The databases may include, but are not limited to a customer database, a stylist database, an appointment database and a feedback database and further see Uzzaman, [0082]; Conversely, if the appoint is not confirmed then the system determines whether other tier stylists are available. If so, the system returns (i.e., presents to the customer via the accessed interface) the available tier stylists and prompts the user for selection of a tier. If the customer selects one of the available tiers then the appointment is confirmed with the customer and the appointment database is updated).
While Uzzaman teaches a salon application and receiving requests and the use of social media. Uzzaman does not appear to teach the use of an intent analyzer. However Uzzaman in view of the analogous art of Dilip (intent analysis and recommendations) does teach analyzing the intent of messages. (See Dilip, [0064]; Procedure 700 then determines an intent associated with a particular social media interaction based on the topic clusters (block 712) as well as the corresponding product or service. Based on the determined intent, a response is generated and communicated to the initiator of the particular social media interaction (block 714).
the intent analyzer receiving the intent from the social media and deciphering the intent of the user and creating a request for a service based on the intent; (See Dilip, [0064]; Procedure 700 then determines an intent associated with a particular social media interaction based on the topic clusters (block 712) as well as the corresponding product or service. Based on the determined intent, a response is generated and communicated to the initiator of the particular social media interaction (block 714) and further see Dilip, [0091]; FIG. 9 is a flow diagram illustrating an embodiment of a procedure 900 for generating a response. After determining an intent associated with a particular social media interaction (block 902), the procedure determines whether the user is ready to purchase a product or service (block 904). If so, the procedure generates a response recommending a product/service based on topic data (block 906).
wherein the salon application suggests the service to the user without the user indicating a request for the service in the salon application by deciphering the intent of the user from the social media. (See Dilip, [0016]; The systems and methods described herein identify an intent (or predict an intent) associated with an online user communication based on a variety of online communications. In a particular embodiment, the described systems and methods identify multiple online social interactions and extract one or more topics from those online social interactions. Based on the extracted topics, the systems and methods determine an intent associated with a particular online social interaction. Using this intent, a response is generated for a user that created the particular online social interaction. The response may include information about a product or service that is likely to be of interest to the user and further see Dilip, [0091]; FIG. 9 is a flow diagram illustrating an embodiment of a procedure 900 for generating a response. After determining an intent associated with a particular social media interaction (block 902), the procedure determines whether the user is ready to purchase a product or service (block 904). If so, the procedure generates a response recommending a product/service based on topic data (block 906)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Uzzaman including a salon application and receiving requests and the use of social media with the teachings of Dilip including analyzing intent and sending requests in order to determine the patterns of users and understand when a user is likely to act on an offer or service. (See Dilip, [0067]; the procedure of FIG. 7 suggests a user's likelihood to purchase a product or service. This likelihood is categorized, for example, as 1) ready to buy; 2) most important attributes to the user; and 3) what is the user likely to buy? This categorization is used in combination with the topics (or topic clusters) discussed herein to generate a response to the user's social media interaction or communication).
While Uzzaman/Dilip teaches the appointment scheduling form the user side, neither appears to teach: a gateway API, located on a serverless backend system, wherein the gateway API controls data throttling for processing the request and. However, Uzzaman/Dilip in view of the analogous art of Sivasubramanian (i.e. web services and interfaces) does teach the limitation: (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses).
and creates a cache having a defined size, data structure and [forward and backward linking] for the request; and (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed, etc. A component of the control plane can determine the proper value based on the current allocation, etc., and make adjustments as necessary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cache features as taught by Sivasubramanian because as taught by Sivasubramanian [0054]; “the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed.” This system allows a customer to customize to meet their specific needs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across multiple data centers in a region, for example, such that the servers are resilient to single data center failures.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
While Uzzaman/Dilip/Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Dilip/Sivasubramanian in view of the analogous art of Bridge (i.e. receiving user requests and providing a response to the queries and further both applications provide methods for reducing workload on back end systems) does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
Regarding Claim 2, Uzzaman/Dilip/Sivasubramanian/Bridge further teaches further comprising a salon location finder communicating with the intent analyzer and the salon service API, the salon location finder further communicating with a map API for finding an address of the salon. (See Uzzaman; [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location of choice (e.g., inside the customer's house). The system may choose an individual mobile salon based on availability of that salon, relative location, customer requests, etc… [0072] In process 316, the host system determines whether a freelance stylist is available, and if so, in process 318, the host system schedules the requested service at the customers location of choice (e.g., inside the customer's house). The system may choose a freelance stylist based on any number of factors including, but not limited to, availability, ranking, contract status (e.g., may choose the cheapest stylists or those that have contracts more favorable to the system), location, freelance stylist preference, and/or customer preferences… [0073] In process 320, the host system determines whether a local networked (i.e., affiliated salon) is available, and if so, at process 322 schedules the requested service at the affiliated salon. In some instances, customers may request a specified salon or choose a salon within a specified distance from their current location).
Regarding Claim 3, Uzzaman/Dilip/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, a location of the user and a location of the salon. Uzzaman, [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location of choice (e.g., inside the customer's house). The system may choose an individual mobile salon based on availability of that salon, relative location, customer requests, etc.). The Examiner notes the location can be based upon the customer’s request.
Regarding Claim 4, Uzzaman/Dilip/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, a time/date the user is available and a time/date the salon is available. (See Uzzaman, [0081]; FIG. 7 depicts a flow chart illustrating the customer appointment process, according to an embodiment. In the example of FIG. 7, an appointment request is first received via the interface subsystem. The appointment request includes tier preference (e.g., tier 1, tier 2, and/or tier 3) and one or more time slots. The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated).
Regarding Claim 5, Uzzaman/Dilip/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, selected from the following: a service item desired, a price range desired, an identity of a stylist, an identity of a franchise of the salon, a time/date for the appointment, and a preferred amenity. (See Uzzaman, [0081]; FIG. 7 depicts a flow chart illustrating the customer appointment process, according to an embodiment. In the example of FIG. 7, an appointment request is first received via the interface subsystem. The appointment request includes tier preference (e.g., tier 1, tier 2, and/or tier 3) and one or more time slots. The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated).
Regarding Claim 6, Uzzaman/Dilip/Sivasubramanian/Bridge further teaches further comprising an appointment booking engine, wherein the appointment booking engine books an appointment, confirms a check-in, allows the user to modify the appointment, and/or cancel an appointment. (See Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141. All of the information stored in the databases can be used to route appointments and create/adjust scheduling and calendaring options). 
Regarding Claim 10, Uzzaman/Dilip in view of Sivasubramanian and Bridge further teaches: wherein the database interface pulls a configuration file from a dynamic database for provisioning a table to store parameters related to the appointment. (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time. In a cloud computing or conventional RDS system, the ability to edit the configuration file and restart the database is generally not accessible to a user and further see Sivasubramanian, [0039-40]; If a configuration file or bucket exists for a customer, however, the RDS can be configured to instead (or in addition) utilize values from the configuration file when creating instances for that customer…. In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances.). The Examiner notes the RDS (relational database service) utilizes (pulls) the file to provision the “instances.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
Regarding Claim 11, Uzzaman/Dilip/Sivasubramanian/Bridge teaches finding a salon using a first booking engine, by the first processor, at least in part, [based on the intent analyzed]; (See Uzzaman, 0045]; In some embodiments, the mobile salons 122A-N may have wireless network capabilities for interacting with the communication network 190 and/or satellite location services for providing location and tracking information to the host server 140 and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application. Similarly, a stylist for the salon may access calendaring information via a mobile device by accessing the website. In some embodiments, a mobile application may be provided to the client device 112 in lieu of or in addition to the website). The Examiner notes that Dilip teaches determining intent.
and receiving, by the first processor, a request from the user to make a reservation for the salon. (See Uzzaman, [0009]; The method comprises receiving, at the service management system, a service request from a customer, the service request including a requested time period and a first service tier; identifying, at the service management system, a first list of resources associated with the first service tier, the first list of resources being available during the requested time period; in response to the first list not including one or more resources, identifying, at the service management system, a second list of resources associated with a second service tier, the second list of resources being available during the requested time period; and routing the service request to a highest tiered available resource for servicing, wherein the first list of resources includes resources of a higher tier than the second list of resources).
comprising receiving, by a first processor, an indication of an intent in finding a service provided by a salon, wherein the first processor is a processor of a device, the device includes machine readable memory accessible by the first processor;  (See Dilip, [0064]; Procedure 700 then determines an intent associated with a particular social media interaction based on the topic clusters (block 712) as well as the corresponding product or service. Based on the determined intent, a response is generated and communicated to the initiator of the particular social media interaction (block 714) and further see Dilip, [0091]; FIG. 9 is a flow diagram illustrating an embodiment of a procedure 900 for generating a response. After determining an intent associated with a particular social media interaction (block 902), the procedure determines whether the user is ready to purchase a product or service (block 904). If so, the procedure generates a response recommending a product/service based on topic data (block 906) and further see Dilip, [0025]; Computing device 1100 includes one or more processor(s) 1102, one or more memory device(s) 1104, one or more interface(s) 1106, one or more mass storage device(s) 1108, and one or more Input/Output (I/O) device(s) 1110, all of which are coupled to a bus 1112. Processor(s) 1102 include one or more processors or controllers that execute instructions stored in memory device(s) 1104 and/or mass storage device(s) 1108. Processor(s) 1102 may also include various types of computer-readable media, such as cache memory). The Examiner notes that Uzzaman is relied upon to teach the salon aspects of the claim.
analyzing, by the first processor, the indication of the intent; (See Dilip, [0064]; Procedure 700 then determines an intent associated with a particular social media interaction based on the topic clusters (block 712) as well as the corresponding product or service. Based on the determined intent, a response is generated and communicated to the initiator of the particular social media interaction (block 714) and further see Dilip, [0091]; FIG. 9 is a flow diagram illustrating an embodiment of a procedure 900 for generating a response. After determining an intent associated with a particular social media interaction (block 902), the procedure determines whether the user is ready to purchase a product or service (block 904). If so, the procedure generates a response recommending a product/service based on topic data (block 906).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Uzzaman including a salon application and receiving requests and the use of social media with the teachings of Dilip including analyzing intent and sending requests in order to determine the patterns of users and understand when a user is likely to act on an offer or service. (See Dilip, [0067]; the procedure of FIG. 7 suggests a user's likelihood to purchase a product or service. This likelihood is categorized, for example, as 1) ready to buy; 2) most important attributes to the user; and 3) what is the user likely to buy? This categorization is used in combination with the topics (or topic clusters) discussed herein to generate a response to the user's social media interaction or communication).
communicating with a gateway API, located on a serverless backend system, wherein the gateway API controls data throttling for processing the request and creates a cache having a defined size, data structure and [forward and backward linking] for handling the request; (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses and further see Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed, etc. A component of the control plane can determine the proper value based on the current allocation, etc., and make adjustments as necessary).
 communicating, by the gateway API, with [a second booking engine to book the reservation after confirmation by the user] in a dynamic database that provisions resources only when requested;  While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database). The Examiner notes that Uzzaman is relied upon to teach the booking engines as described in further detail in the rejection of Claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cache features as taught by Sivasubramanian because as taught by Sivasubramanian [0054]; “the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed.” This system allows a customer to customize to meet their specific needs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across multiple data centers in a region, for example, such that the servers are resilient to single data center failures.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
While Uzzaman/Dilip/Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Dilip/Sivasubramanian in view of the analogous art of Bridge (i.e. receiving user requests and providing a response to the queries and further both applications provide methods for reducing workload on back end systems) does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
Regarding Claim 12, Uzzaman further teaches wherein the analysis includes determining at least one of the following: a preferred service, a preferred hair style, a preferred price range, a preferred stylist, a preferred franchise of a salon, a preferred location, and a preferred appointment time/date. (See Uzzaman, [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location of choice (e.g., inside the customer's house). The system may choose an individual mobile salon based on availability of that salon, relative location, customer requests, etc.). The Examiner notes the location can be based upon the customer’s request.
Regarding Claim 13, Uzzaman/Dilip/Sivasubramanian/Bridge further teaches comprising processing, by the first processor, the request using the demand generation platform. (See Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141. All of the information stored in the databases can be used to route appointments and create/adjust scheduling and calendaring options. For example, traffic reports and location information may be used when routing salon service requests to mobile salons).

	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzaman et al. (US 20140136262 A1), in view of Sivasubramanian et al. (US 20110083138 A1-) and Bridge et al. (US 20090204753 A1).
Regarding Claim 14, Uzzaman teaches receiving, by a [gateway API] of a serverless system, from a first booking engine on a separate computing system, a request to make an appointment with a salon only after a user has confirmed the appointment;, (See Uzzaman, [0008-9]; a universal reservation system provides an efficient and easy to use software platform that can be embedded into the website of a hair care facility. The website allows customers and salons to schedule appointments automatically and painlessly… a method of routing service requests using a service management system is disclosed. The method comprises receiving, at the service management system, a service request from a customer, the service request including a requested time period and a first service tier…. and further see Uzzaman, [0094]; In alternative embodiments, the machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application. Similarly, a stylist for the salon may access calendaring information via a mobile device by accessing the website. In some embodiments, a mobile application may be provided to the client device 112 in lieu of or in addition to the website and further see Uzzaman, [0081]; The appointment request includes tier preference (e.g., tier 1, tier 2, and/or tier 3) and one or more time slots. The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated.) The Examiner notes the Peer-to-Peer embodiment is an example of a serverless system. Further the Examiner notes the system is only booked after confirmation by the user.
In addition to Uzzaman teaching a serverless system, the Examiner notes that Sivasubramanian teaches a cloud computing environment and the API usage. (See Sivasubramanian, [0010]; Various APIs can be used to perform specific functions with respect to a data repository, such as a relational database, in the data environment. A request received to one of the APIs can be analyzed to determine the desired action(s) to be performed in the data plane, such as actions that adjust operational or configuration parameters of a data store or data storage instance and further see Sivasubramanian, [0031]; In one embodiment, the data plane takes the form of (or at least includes or is part of) a computing cloud environment, or a set of Web services and resources that provides data storage and access across a "cloud" or dynamic network of hardware and/or software components). The Examiner notes that Wikipedia refers to serverless computing as a cloud computing model where the cloud runs the server.
structuring, gateway API, a cache for handling the request; and (See Sivasubramanian, [0056]; it might be desirable to increase the connection timeout, and when the available cache is running low, it might be necessary to adjust the amount of cache, etc. Adjustments also can be made according to various rules or policies applied for specific customers, applications, etc.). The Examiners the cache are adjust to handle any necessary requirements of the system.
throttling, gateway API, traffic for processing the request; (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses).
pulling, by a second booking engine, a configuration file from a dynamic database that provisions resources only when requested. While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database and further see Sivasubramanian, [0039-40]; If a configuration file or bucket exists for a customer, however, the RDS can be configured to instead (or in addition) utilize values from the configuration file when creating instances for that customer…. In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances.). The Examiner notes the RDS (relational database service) utilizes (pulls) the file and further notes Uzzaman is relied upon to teach the second booking engine.
by the gateway API, a cache having a defined size, data structure and [forward and backward linking] for handling the request; and (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed, etc. A component of the control plane can determine the proper value based on the current allocation, etc., and make adjustments as necessary). 
communicating, by the gateway API, with a second booking engine to book the reservation in a dynamic database that provisions resources only when requested;  While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database). The Examiner notes that Uzzaman is relied upon to teach the booking engines as described in further detail in the rejection of Claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across multiple data centers in a region, for example, such that the servers are resilient to single data center failures.” 
updating the configuration file to reflect the appointment. (See Sivasubramanian, [0042]; An advantage of customers utilizing parameter groups, buckets, configuration files, or other such elements is that a customer does not have to separately tune each instance. A level of abstractions can be provided such that a customer can simply apply a parameter group or change to an entire fleet, class, etc, and all the appropriate instances can receive the updated parameter values automatically). The Examiner further notes that Uzzaman teaches updating databases to reflect new appointments in at least paragraphs 0081-82. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
While Uzzaman/Dilip/Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Dilip/Sivasubramanian in view of the analogous art of Bridge (i.e. receiving user requests and providing a response to the queries and further both applications provide methods for reducing workload on back end systems) does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
Regarding Claim 15, Uzzaman, in view of Sivasubramanian/Bridge teaches wherein the configuration file defines a data structure of a table for storing parameters related to the appointment. (See Sivasubramanian, [0038]; In some embodiments, a configuration file is stored in the data plane that is used by the database engine to startup the database. As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. and further see Sivasubramanian, [0046];  The control plane in this example can direct, via the workflow, the list of parameters to be used in generating the configuration file 414, installing the configuration file for the instance in the data plane 416, and starting the database instance using the parameter values from the installed configuration file 418). The Examiner notes that the configuration files define the data structure in this system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
Regarding Claim 16, Uzzaman, in view of Sivasubramanian/Bridge further teaches wherein the parameters include at least one of the following: an identity of a user, a location of a user, a preferred service, a preferred hair style, a preferred price range, a preferred stylist, a preferred franchise of a salon, a preferred location, and a preferred appointment time/date. (Uzzaman, [0023]; FIGS. 4A and 4B depict examples user interfaces illustrating operation of a universal reservation system and refer to Fig. 4B; the request includes type of service and preferred location). The Examiner notes that Fig. 4A confirms an identity prior to reservation and 4B has parameters for service type and location preference.
Regarding Claim 17, Uzzaman, in view of Sivasubramanian/Bridge further teaches comprising computing, by the gateway API, the parameters and storing the parameters in the table. (See Uzzaman, [0067-68]; the appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141…. The appointment database 141 includes dynamic information used for creating and maintaining the scheduling and calendaring options. This information includes, but is not limited to all currently scheduled appointments and assignments (routed appointments) and further see Uzzaman, [0078]; The customer database may include a variety of information related to a customer including name, address, telephone number, credit card number, service history, etc. ). The Examiner notes the appointment information would include location (system also allows for mobile haircuts), time, and identity.
Regarding Claim 18, Uzzaman, in view of Sivasubramanian/Bridge further teaches wherein the request includes a time/date for the appointment, or an identity of the user. (See Uzzaman [0074]; FIGS. 4A and 4B depict examples user interfaces 410 and 420 illustrating operation of a universal reservation system, according to an embodiment. Interfaces 410 and 420 show examples of the interfaces that may be provided to customers via the website, via an affiliated website (e.g., embedded), and/or via a mobile application). The Examiner notes the Fig. 4A requires a user to log-in before making a reservation which would be indicative of a user identity
Regarding Claim 19, Uzzaman in view of Sibrasubramanian/Bridge further teaches wherein the request is made by a first processor independent from the gateway API. (See Uzzaman, [0058]; In the example of FIG. 2, the host server 140 includes the communications module 215 communicatively coupled to the network interface 210 to manage a communication session over a plurality of communications protocols. In one embodiment, the communications module 215 receives data (e.g., audio data, textual data, audio files, etc.), information, commands, requests (e.g., text and/or audio-based), and/or text-based messages over a network.
Regarding Claim 20, Uzzaman in view of Sibrasubramanian/Bridge further teaches returning, by the gateway API, a  content of the request to the first processor; (See Uzzaman, [0081-82]; The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated. [0082] Conversely, if the appoint is not confirmed then the system determines whether other tier stylists are available. If so, the system returns (i.e., presents to the customer via the accessed interface) the available tier stylists and prompts the user for selection of a tier. If the customer selects one of the available tiers then the appointment is confirmed with the customer and the appointment database is updated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./            Examiner, Art Unit 3624                                                                                                                                                                                            
/MEHMET YESILDAG/            Primary Examiner, Art Unit 3624